 



Exhibit 10.20
AMENDMENT TO EMPLOYMENT AGREEMENT
THIS AMENDMENT (this “Amendment”) to the Employment Agreement (the “Agreement”),
dated as of August 25, 2003 and with an Agreement Effective Date of December 8,
2003, between Health Fitness Corporation (“HFC”), and Katherine Hamlin
(“Executive”), is made and entered into between HFC and Executive as of
December 21, 2006.
WHEREAS, HFC and Executive have agreed to increase severance amounts;
WHEREAS, HFC and Executive wish to amend the Agreement accordingly.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is specifically acknowledged by the parties, the Company
and Executive agree as follows:

  1.   Paragraph 2.02 (b) of the Agreement shall be amended by deleting the term
“three (3) months” and replacing it with “four (4) months”.     2.   This
Amendment shall be effective on December 21, 2006.     3.   The provisions of
subparagraph 2.02 (c ) of the Agreement have expired.     4.   Except as
expressly amended by this Amendment, all of the terms and provisions of the
Agreement shall remain in full force and effect.     5.   This amendment may be
executed in one or more counterparts, all of which shall be considered one and
the same agreement, and shall become a binding agreement when one or more
counterparts have been signed by each party and delivered to the other party.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on behalf of each as of the date first above written.

          HEALTH FITNESS CORPORATION    
 
       
By:
  /s/ Gregg Lehman
 
Name: Gregg Lehman    
 
  Title: President and Chief Executive Officer    

     
/s/ Katherine Hamlin
 
KATHERINE HAMLIN
   

